Citation Nr: 1749300	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  16-41 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from October 1950 to October 1953.  He also had additional service in the Ohio Army National Guard from April 1980 to February 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied service connection for a back disability (listed as a back spinal fusion).  

In August 2017, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

The issue has been recharacterized to comport with the evidence of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a back disability that is related to service.  He specifically maintains that he injured his back during a two week period of active duty for training with the Ohio National Guard while serving at Camp Grayling in Michigan in 1983.  He reports that his back went out when he had to pull 1.5 ton trailers around by hand because there were no available trucks and an inspection was imminent.  The Veteran indicates that he was seen by a physician assistant, at that time, and that he was told to get some cream to rub on his back.  He states that he subsequently went to a chiropractor, but that his back kept getting worse.  The Veteran essentially asserts that he suffered a back injury during a period of active duty for training in the Ohio Army National Guard and that he has had back problems since that time.  

The Veteran is competent to report low back problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran served on active duty in the Air Force from October 1950 to October 1953.  He also had additional service in the Ohio Army National Guard from April 1980 to February 1992.  

The Board observes that an NGB Form 22 indicates that the Veteran had service in the Ohio Army National Guard from April 1980 to February 1992.  The Veteran's occupational specialty was listed as a light wheel vehicle mechanic.  

Additionally, the Board notes that a June 2017 lay statement from the Veteran's platoon sergeant, with the Ohio Army National Guard, Company C, 237th Support Battalion, indicates that while on a period of two week active duty for training at Camp Grayling in Michigan in August 1983, the Veteran tried to move a half-ton trailer by himself and injured his lower back.  The platoon sergeant indicated that the Veteran was taken to the base for medical treatment at that time.  

Further, a June 2017 statement from a fellow serviceman also indicates that the Veteran injured his back while performing his duties in the motor pool area at Camp Grayling in Michigan.  The serviceman reported that the Veteran's back injury did not require evacuation and that the Veteran was prescribed over-the-counter medication.  The serviceman stated that later, during annual training, the Veteran went into the town of Grayling, Michigan to see a chiropractor.  

The Board notes that although the lay statements above refer to the Veteran suffering a back injury, apparently during a period of active duty for training, the actual dates of his periods of service in the Ohio Army National Guard, to include any periods of active duty, active duty for training, and inactive duty training, have not been verified.  Therefore, the Board finds that an attempt should be made to verify the Veteran's periods of active duty, active duty for training, and inactive duty training with the Army or the Ohio Army National Guard, and to obtain any additional available service treatment records.  

The Veteran's service treatment records for his period of active duty in the Air Force from October 1950 to October 1953 do not show complaints, findings, or diagnoses of any back problems.  

As noted above, the Veteran's service treatment records for his period of service in the Ohio Army National Guard from April 1980 to February 1992 are not of record.  

Post-service private treatment records indicate that the Veteran was treated for variously diagnosed low back problems, including lumbar spinal disc stenosis at L4-L5, foraminal stenosis at L4-L5, and a disc herniation at L4-L5 on the left; lumbar stenosis and disc herniation; L5 radiculopathy and spinal stenosis; and lumbar canal stenosis with segmental instability at L4-L5.  

The Board observes that the Veteran has not been afforded a VA examination with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claim for service connection for a back disability.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate service department or repository, to verify the dates of all the Veteran's periods of active duty, active duty for training, and inactive duty training in the Army or Ohio Army National Guard.  Also request that a search be conducted for any additional service treatment records pertaining to the Veteran, to include during his Ohio Army National Guard service from April 1980 to February 1992.  If more details are required to conduct such search, the Veteran should be asked to provide the necessary information.  The results of such request, whether successful or unsuccessful, should be documented in the claims file, and the Veteran informed of any negative results.  

2.  Ask the Veteran to identify all medical providers who have treated him for back problems since August 2017.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptomatology regarding his claimed back disability.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the onset and etiology of his claimed back disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current back disabilities, to include lumbar spinal disc stenosis at L4-L5, foraminal stenosis at L4-L5, and a disc herniation at L4-L5 on the left; lumbar stenosis and disc herniation; L5 radiculopathy and spinal stenosis; and lumbar canal stenosis with segmental instability at L4-L5, etc.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any currently diagnosed back disabilities, to include lumbar spinal disc stenosis at L4-L5, foraminal stenosis at L4-L5, and a disc herniation at L4-L5 on the left; lumbar stenosis and disc herniation; L5 radiculopathy and spinal stenosis; and lumbar canal stenosis with segmental instability at L4-L5, etc., are related to and/or had their onset during his periods of service.  

The examiner must specifically acknowledge and discuss the Veteran's reports of a back injury during a period of active duty for training with the Ohio Army National Guard in 1983, as well as his reports of back problems since that period of service.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

